IN THE SUPREME COURT OF THE STATE OF DELAWARE


DALE E. YEILDING and SANDRA                §
YEILDING,                                  §
                                           §       No. 421, 2020
  Defendants, Counterclaim and Third-      §
  Party Plaintiffs Below,                  §       Court Below – Court of Chancery
  Appellants,                              §       of the State of Delaware
                                           §
             v.                            §
                                           §       C.A. No. 12793-VCG
COUNCIL OF ASSOCIATION OF                  §
UNIT OWNERS OF PELICAN COVE                §
CONDOMINIUM, ROBERT and                    §
KAREN LANGDON, CATHERINE                   §
ROBINSON, DONALD and                       §
LORRAINE FORD, PAUL LUISI,                 §
LURRAINE LUISI, MICHAEL                    §
GAVRON, CATHERINE GAVRON,                  §
ROBERT and DEBORAH GAVRON,                 §
RICHARD and KAROLYN                        §
SCHRUFER, WILLIAM and                      §
KATHERINE LUCAS, and SHERRY                §
GRETH,                                     §
                                           §
  Plaintiffs, Counterclaim Defendants,     §
  and Third-Party Defendants Below,        §
  Appellees.                               §


                             Submitted: July 14, 2021
                              Decided: August 4, 2021

Before VAUGHN, TRAYNOR, and MONTGOMERY-REEVES, Justices.

                                         ORDER
      On this 4th day of August, 2021, after careful consideration of all briefs and

the record on appeal, we find it evident that the final judgment of the Court of

Chancery should be affirmed on the basis of and for the reasons stated in the June 3,

2019 memorandum opinion.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of Chancery

is AFFIRMED.

                                       BY THE COURT:

                                       /s/ Tamika R. Montgomery-Reeves
                                                     Justice